DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-35 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


The claims are broadly drawn to a plant having haploid inducer activity and a mutation in an endogenous loop1 corresponding to positions 2, 6, and 12 of a loop1 consensus sequence and further recite specific amino acid residues at positions 1 thru 6 and 8 thru 13 that are considered a part of the consensus sequence.
Applicants describe loop1 of the CATD domain is highly conserved among plant species and is 13 amino acids long starting with position 1 and ending with position 13. In the present invention, any amino acid position given with respect to the loop1 or the below described consensus sequence of SEQ ID No. 49 is referring to this numbering system. Preferably, the non-mutated loop1 exhibits the amino acid sequence as given in Table 1.
Applicants do not describe any haploid induction events arising from crosses involving any plant having a mutation in an endogenous loop1 of a CATD domain of a CENH3 polypeptide that conforms to the description above or as specified in the claims.
Further, Applicants only describe CENH3 having a 13 amino acid loop1 consensus sequence from Arabidopsis thaliana, Brassica napus, Zea mays and Sorghum bicolor. Plans from Secale, Hordeum, Solanaceae, Dacus, and Avena species have CENH3 that have a loop1 sequence but those loop1 sequences do not conform to the definition provided in Applicants specification and claims (see CENH3 alignments found on page 2 of Evtushenko, E.V. et al. Nature Scientific Reports 2017, Vol. 7: 17628; 10 pages and figure S3 of Karimi-Ashtiyani, R. et al. PNAS, September 8, 2015; vol.112, no. 36 pp. 11211-11216).
Accordingly, the specification fails to provide an adequate written description to show possession of haploid induction in plants having a mutation in an endogenous loop1 of SEQ ID NO: 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Keith, K.C. et al., Molecular and Cellular Biology Sept. 1999, pp. 6130-6139 in view of Ravi and Chan, Nature Letters; March 2010, Vol. 464, pp. 615-619.
The claims are broadly drawn to plants having alterations in a conserved loop1 sequence of a CENH3 polypeptide that fail to load chromosomes resulting in haploid progeny and methods thereof.
Keith teaches that a conserved tryptophan residue in the loop1 conserved sequence from Cse4p an ortholog of plant CENH3 when altered (the altered form is identified in the text as cse4-262) having a KDQ deletion (deletion of central residues of the loop1 sequence) combined with a W178-to-F substitution that caused elevated mitotic chromosome loss rates of 5.4 fold (See page 6133 and 6134 in left columns lines 41-51 and lines 31-33 respectively) thus teaching that changes to the loop1 consensus sequence can alter Cse4p association with its target chromosome.
Keith does not teach altering the CENH3 of plants to alter chromosome loading.
Ravi and Chan teach altering CENH3 structure thereby altering CENH3 association with the chromosome that resulted in haploid progeny.
It would have been obvious at the time of filing to further develop the plant haploid technology of Ravi that taught CENH3 has conserved regions that can be modified to alter the strength of association with the centromere thereby altering the loading of the chromosome and producing haploid progeny (see page 615 of Ravi right column 1st full paragraph and paragraph spanning page 616-617). One of ordinary skill would have appreciated the success of Keith in having reduced chromosome loading in budding yeast when modifying the loop1 conserved region of the yeast ortholog of CENH3. One of ordinary skill would have had a reasonable expectation of success in targeting conserved residues in plant CENH3, such as the tryptophan at position 12 of the loop1 region in CENH3, given that the level of the art for making targeted mutations could be accomplished in a using CRISPR or TILLING. Moreover, one of ordinary skill would have taken the suggestion of Ravi that the modification of Arabidopsis CENH3 either by mutagenesis or by transgene to produce haploid progeny could be extended to crop plant species and would be an invaluable resource to a plant breeder.

All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663